DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 10, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7, which is dependent upon claims 6 and 1, of copending Application No. 16/384,481 (hereinafter referred to as Gregersen ‘481) in view of Quinn (U.S. Patent No. 6,702,776).
Regarding claim 1, claim 7 of Gregersen ‘481 discloses a method of hemodialysis (claim 1, line 1), comprising: inserting a catheter into a blood vessel (claim 1, line 2), the catheter comprising: a catheter body including an outer wall, a first lumen, and a second lumen (claim 1, line 3), the first lumen and the second lumen respectively terminating at a distal end of the catheter body in a first distal opening (claim 1, lines 11-17) and a second distal opening (claim 1, lines 6-10); a first lateral opening in fluid communication with the first lumen at the distal end of the catheter body (claim 6, lines 1-2), the first lateral opening defined by a skive cut through the outer wall of the catheter body proximal to the first opening (claim 7); and a second lateral opening in fluid communication with the second lumen at the distal end of the catheter body proximal to the second opening (claim 6, lines 2-3); aspirating blood from the blood vessel through the second lumen (claim 1, line 23), the blood entering the second lumen through the second distal opening (claim 1, line 23) and the second lateral opening (claim 6, lines 4-5); treating the blood aspirated through the second lumen in a hemodialysis apparatus to form treated blood (claim 1, lines 24-25); and infusing the treated blood into the blood vessel through the first lumen (claim 1, lines 26-27), the treated blood exiting the first lumen through the first lateral opening (claim 6, lines 5-6) and the first distal opening (claim 1, lines 26-27).
Claim 7 of Gregersen ‘481 does not disclose that the first lumen is separated from the second lumen by a septum.
Quinn teaches a dual lumen catheter for hemodialysis (Abstract) comprising a first lumen (Fig. 19, feat. 327B; Col. 10, lines 32-38) comprising distal and lateral openings (Fig. 19, feats. 369 and 335; Col. 11, lines 56-64), a second lumen (Fig. 19, feat. 327A; Col. 10, lines 32-38) comprising distal and lateral openings (Fig. 19, feats. 366 and 337; Col. 11, line 65 – Col. 12, line 3), and a septum separating the first lumen from the second lumen (Fig. 19, feats. 326 and 358; Col. 11, lines 15-33). Quinn teaches that the septum divides the flow between the first and second lumens (Col. 11, lines 15-33). One of ordinary skill in the art would have recognized that a catheter comprising a septum separating the first lumen from the second lumen would have been an obvious variation upon the catheter of claim 7 of Gregersen ‘481 because such 
Regarding claim 10, claim 7 of Gregersen ‘481 in view of Quinn discloses the method according to claim 1.Quinn further teaches that flow reversal is an effective way to deal with an occluded catheter (Col. 2, lines 24-42). Therefore, one of ordinary skill in the art would have recognized that the method of claim 10 of the instant application is an obvious variation of the method defined in claim 7 of Gregersen ‘481 in view of Quinn.
Regarding claim 15, claim 7 of Gregersen ‘481 in view of Quinn discloses the method according to claim 1. Quinn further teaches an atraumatic bolus nose defining the first and second distal openings (Fig. 19, feat. 351; Col. 11, lines 10-21). Therefore, one of ordinary skill in the art would have recognized that the method of claim 15 of the instant application is an obvious variation of the method defined in claim 7 of Gregersen ‘481 in view of Quinn.
This is a provisional nonstatutory double patenting rejection.
Allowable Subject Matter
Claims 2-9 and 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Claims 2-9 and 11-14 are closest in scope to those allowed in Gregersen (U.S. Patent No. 10,207,043), which discloses a patentably distinct product. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARJUNA P CHATRATHI whose telephone number is (571)272-8063.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARJUNA P CHATRATHI/Examiner, Art Unit 3781                                                                                                                                                                                                        
/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781